United States Court of Appeals
                                                           Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS      F I L E D
                       FOR THE FIFTH CIRCUIT                July 27, 2005
                       _____________________
                            No. 04-50534               Charles R. Fulbruge III
                       _____________________                   Clerk


UNITED STATES OF AMERICA

                Plaintiff - Appellee
                 v.
ALBERTO ROJAS-DE LA ROSA
                Defendant - Appellant



                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (03-CR-666)
                      ---------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the district court for resentencing is granted.



_________________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that appellee’s alternative unopposed

motion to extend time to file appellee’s brief until 14 days

after denial of motion to vacate and remand is denied as moot.